DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim amendment filed July 27, 2021 and further in response to the telephone/email communications with Applicants representative, Lani Burt, on November 3, 2021 (“November Communication”).

Examiner's Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by the Examiner unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in the November Communication.
The application has been amended as follows:
Please replace all previous claims with attached amended claims, wherein:	
Claims 1, 3, 8, 10, 15, 21, 22, 23, 25-27, 29-31 and 33-38 are pending.
Claims 2, 4-7, 9, 11-14, 16-20, 24,  28 & 32 are canceled.

Allowable Subject Matter
Claims 1, 3, 8, 10, 15, 21, 22, 23, 25-27, 29-31 and 33-38 are allowed.
Reason for allowance 

The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record:
Konda et al (US 20180189753 A1) ("Konda"). 
Fomitchev (US 20090173783 Al) (“Fomitchev”)
Winters et al (US 20100036769 A1) (“Winters”)
Coppinger (US 20130117087 A1) (“Coppinger”)
Theurer et al (US 20150026049 A1) (“Theurer”)

12.	Konda generally discloses The system (100) has a hardware processor (126) for receiving first set of reference data of interaction with first data processing system (104), from first data processing system, and determining first hash based on the first set of reference data and first location on a blockchain (160). The processor posts the first hash to the blockchain at the first location, and receives second set of reference data from second data processing system. The processor determines second hash based on the second set of reference data and second location on the blockchain, and posts the second hash to the blockchain at the second location. The processor generates third hash based on matching of the first hash with the second hash, posts the third hash to the blockchain at third location, and transmits notification to third data processing system based on detecting the third hash at the third location.



13.	Winters generally discloses  a transmission containing account holder identification and one or more account attributes is received. An access is made, using the received account holder identification, to one or more transaction databases to retrieve a list of transactions using one or more of the account attributes, where each transaction was conducted on the account pertaining to the one or more account attributes. An access is made using the list of transactions to one or more merchant databases to retrieve a list of merchants. A user interface is displayed that has a user selectable merchant list populated by the list of merchants and a user editable field for each of the account attributes for providing updated attribute information. One or more selected merchants and updated attribute information are received from the user interface. A transmission is formed to send updated attribute information to the account holder's issuer. A transmission is received from account holder's issuer approving or 
Coppinger generally discloses  the loyalty gateway 130 is configured to determine when a parameter for an enrolled customer is different than the parameters stored in the wallet database 135 and update the customer's information to reflect such changes. For example, Beth previously purchased an item from Joe's Jewelers using her American Express credit card and enrolled in Joe's Jewelers' loyalty campaign by responding to an invitation from the merchant and/or merchant POS device 120. At the time of her enrollment, Beth's American Express account number was associated with her cell phone number. On a subsequent visit to Joe's Jewelers, Beth purchases another item using her Visa credit card. Because Beth's Visa credit card account number has not been associated with her wallet at the loyalty gateway 130, there is no way to identify Beth as a being enrolled in Joe's loyalty campaign other than by identifying her by her cell phone number. Therefore, Beth provides her cell phone number at Joe's Jewelers' POS device, the cell phone number is used by the loyalty gateway to identify Beth as an enrolled customer, and Beth's wallet is updated to include her previously absent Visa account information. When Beth makes subsequent purchases from Joe's using either her American Express or Visa credit cards, the loyalty gateway will identify Beth as an enrolled member without requiring her to provide her cell phone number.



 Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-42 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 


The references Konda, Fomitchev, Winters, Coppinger and Theurer disclose as previously discussed.  The references however do not teach at least: 
receiving, by a processor, a transaction request comprising merchant-stored transaction account data;

			determining, by the processor and in response to invoking a maintenance smart contract, that the account hash matches a primary account hash or a past account hash that is associated with the primary account hash, the primary account hash and the past account hash being stored in a distributed ledger, the past account hash having a primary hash designation prior to the primary account hash being written to the distributed ledger, and the maintenance smart contract being invoked by passing the account hash and at least one data element from the merchant-stored transaction account data to the maintenance smart contract;
	receiving, by the processor, an updated account hash from the maintenance smart contract in response to the maintenance smart contract determining that the account hash matches the past account hash instead of the primary account hash, the updated account hash corresponding to the primary account hash;
	transmitting, by the processor, the updated account hash and the account hash to an issuer system, the issuer system being configured to determine an updated transaction account data based at least in part on the updated account hash in response to receiving the updated account hash and the account hash, wherein transmitting the updated account hash and the account hash to the issuer system comprises invoking a private smart contract to establish a communication between a merchant system and the issuer system;
	updating, by the processor, the merchant-stored transaction account data based at least in part on the updated transaction account data from the issuer system; and
	authorizing, by the processor, the transaction request in response to receiving the updated transaction account data from the issuer system.

Therefore, the claims of the instant application are not obvious over Konda, Fomitchev, Winters, Coppinger and Theurer for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Konda, Fomitchev, Winters, Coppinger and Theurer because: Kondo is not concerned about  invoking a private smart contract to establish a communication between a merchant system and the issuer system. Additionally, the combination Konda, Fomitchev, Winters, Coppinger and Theurer 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
18.	Foreign prior art and NPL search was conducted however no relevant prior art was found.
19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813. The examiner can normally be reached 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 5712707575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685